Hill, C. J.
There is no complaint of any error of law, and under the evidence the jury could have properly found no other verdict.

Judgment affirmed.

Complaint from Newton superior court — Judge Roan. November 17, 1906.
Submitted June 21,
Decided July 18, 1907.
Stone shipped 24 hales of cotton to Garrett & Russell, cotton factors at Augusta, Georgia. From time to time he drew drafts on Garrett & Russell against this cotton. These drafts were cashed by Garrett & Russell, and Stone admitted ¿receiving the money thereon. The drafts were all introduced in evidence, and showed that the total amount advanced exceeded the proceeds for which the cotton was sold, by the sum sued for. Suit was brought for this amount in the county court, and appealed to the superior court. The defense was that the plaintiffs had been instructed by the defendant to hold the cotton until’ lie ordered them to sell it, and that they disregarded his instructions and sold it when the market was down. Plis letters to the plaintiff, put in evidence, showed that he directed them to sell the cotton and apply the proceeds to the payment of the drafts. This the plaintiffs did in the usual course of trade, and, after applying the proceeds to the payment of the defendant’s drafts, there was left the balance represented by the suit. The jury found a verdict for the full amount with interest. A motion for a new trial was made by the defendant on the general grounds, and -was overruled.
E. R. Gunn, W. H. Whaley, for plaintiff in error.
Joseph P. Brown, Rogers & Knox, contra.